Citation Nr: 1626006	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-26 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to May 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2015, the Board determined that new and material evidence had been received to reopen a claim of service connection for a disability manifested by sleep disturbance (claimed as OSA), and remanded the reopened claim for development and de novo consideration.   The Board has recharacterized the issue as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board's September 2015 remand instructed the AOJ to schedule the Veteran for an examination by a physician to ascertain the nature and likely etiology of any sleep disability (to include OSA).  In February 2016, the Veteran underwent a VA sleep apnea examination by a nurse practitioner; the examiner opined that "the [V]eteran's OSA is less likely than not related to his military service which ended in 1992[,] as exit exam dated 4-1-92 is silent for sleep apnea as well as other sleep disorder conditions; the [V]eteran's sleep apnea was diagnosed in 2006 which is not proximal to his military service which ended approximately 14 years previous to his diagnosis.  OSA is a disorder that is diagnosable; it is due to upper airway narrowing/obstruction.  Per review of scientific medical literature, I can find no consensual evidence that OSA is caused by environmental exposure while serving in Southwest Asia."  The Board notes that the February 2016 VA examiner did not specifically consider and address the Veteran's allegations of continuity of symptomatology since his Southwest Asia service, as had been instructed by the September 2015 remand.  [These allegations of continuity of symptomatology of OSA since being exposed to smoke during his Southwest Asia service were reiterated by the Veteran, as well as his ex-girlfriend, in subsequent written statements submitted in April 2016.]

Additionally, in an April 2016 statement, the Veteran noted that he was service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and opiate abuse [which was granted in a May 2013 rating decision], and he alleged that opiates were known to cause sleep apnea.  Furthermore, in an April 2016 statement, the Veteran's private physician (Dr. Lewis) noted as follows: "The above [Veteran] was seen today[,] he reports alcohol and narcotic abuse to manage depression for which he is under care at the VA.  These substances are known to cause sleep apnea which he has been diagnosed with in the past."  [All updated treatment records from Dr. Lewis should be secured on remand.]  VA treatment reports have documented his reports of using alcohol and Percocet to help him sleep and that he has PTSD symptoms when trying to sleep.  On May 2016 VA psychiatric examination, it was noted that his psychiatric symptoms included sleep disturbance and chronic sleep impairment, and that insomnia was a particular concern.

In light of the above, the Board finds that a new examination with medical opinion by a sleep specialist is necessary in order to address and reconcile the conflicting opinions currently of record regarding the Veteran's sleep symptoms.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his OSA, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Lewis.

2.  The AOJ should arrange for an examination of the Veteran by a sleep specialist to ascertain the nature and likely etiology of his OSA.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's OSA.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's OSA was caused or aggravated (the opinion must address aggravation) by his use of opiates and alcohol (which have been encompassed in his service-connected PTSD disability) to alleviate his PTSD symptoms?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions (and address and reconcile the conflicting opinions of record), as appropriate.

3.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

